
	

113 S1027 IS: To improve, coordinate, and enhance rehabilitation research at the National Institutes of Health.
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1027
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Kirk (for himself
			 and Mr. Johnson of South Dakota)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve, coordinate, and enhance rehabilitation
		  research at the National Institutes of Health.
	
	
		1.Improving rehabilitation
			 research at NIHSection 452 of
			 the Public Health Service Act (42 U.S.C. 285g–4) is amended—
			(1)in the section
			 heading by striking medical;
			(2)in subsection
			 (a), by striking Medical;
			(3)in subsection
			 (c)(1)(C), by striking of the National and inserting
			 within the National;
			(4)in subsection
			 (d)(4), by inserting , or at least every 5 years, after
			 periodically,; and
			(5)by adding at the
			 end the following:
				
					(g)The Secretary may
				establish a working group made up of representatives from various Institutes
				and Centers, as appropriate, within the National Institutes of Health to update
				and streamline rehabilitation research priorities at the National Institutes of
				Health.
					(h)The Secretary may
				enter into inter-agency agreements relating to the coordination of
				rehabilitation research conducted by agencies outside of the Department of
				Health and Human Services.
					(i)For purposes of
				this section, the term rehabilitation means the science of
				mechanisms and interventions that prevent, improve, restore or replace lost,
				underdeveloped, or deteriorating function (defined at the level of impairment,
				activity, and participation according to the WHO–ICF
				Model).
					.
			2.Report on
			 implementation of rehabilitation research recommendationsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the appropriate committees of Congress a report concerning the feasibility
			 of implementing the changes proposed in the Blue Ribbon Panel Recommendations
			 on Rehabilitation Research.
		
